                                            Case 3:19-cv-08028-SI Document 52 Filed 09/12/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    XIAODAN ZHU,                                      Case No. 19-cv-08028-SI
                                   8                  Plaintiff,
                                                                                          ORDER RE REFUNDING PLAINTIFF'S
                                   9            v.                                        FILING FEE
                                  10    GARY GE,
                                  11                  Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On January 6, 2020, this Court granted plaintiff’s application to proceed in forma pauperis.

                                  14   Dkt. No. 19. Despite this, plaintiff paid a $400 filing fee when the complaint was filed. The clerk

                                  15   is hereby ordered to promptly issue plaintiff a refund of the filing fee associated with filing the

                                  16   complaint.

                                  17

                                  18          IT IS SO ORDERED.

                                  19   Dated: September 12, 2020

                                  20                                                  ______________________________________
                                                                                      SUSAN ILLSTON
                                  21                                                  United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
